Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 19, 2014                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  150573 & (4)(5)                                                                                      Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  LORETTA ROBINSON, Personal                                                                              David F. Viviano,
  Representative of the ESTATE OF DANELLA                                                                             Justices
  JONES, Deceased,
               Plaintiff-Appellee,
  v                                                                 SC: 150573
                                                                    COA: 324905
                                                                    Oakland CC: 2014-139608-NO
  ST. JOHN HEALTH, d/b/a ST. JOHN
  PROVIDENCE HEALTH SYSTEM and
  PROVIDENCE HOSPITAL AND MEDICAL
  CENTERS, INC.,
             Defendants-Appellants.

  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal prior to decision by the Court of Appeals is
  considered and, it appearing to this Court that the case of Krusac v Covenant Medical
  Center, Inc (Docket No. 149270) is pending on appeal before this Court and that the
  decision in that case may resolve an issue raised in the present application for leave to
  appeal, we ORDER that the application be held in ABEYANCE pending the decision in
  that case.

         The motion for stay is GRANTED. We ORDER that trial court proceedings, and
  Court of Appeals proceedings in Docket No. 324905, are stayed until further order of this
  Court. We further ORDER that neither the redacted nor the unredacted incident report is
  to be used or disseminated until further order of this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 19, 2014
         t1216
                                                                               Clerk